DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the Appeal Brief filed 5/24/2021.  Claims 1-13 and 15-18 are pending while claim 14 is canceled.
In view of the Appeal Brief filed on 5/24/2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CASSEY D BAUER/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,499,514 to Ho (Ho) in view of U.S. Patent 6,550,264 to Cantolino (Cantolino).
In reference to claim 1, Ho teaches a system for collecting condensate (FIG. 2-4) comprising a pipe (74, FIG. 2-4) configured to be coupled at a first end of the pipe (in the vicinity of grommet 72, FIG. 2-4) to a condensate drainage pipe (70, FIG. 2-4) comprising a substantially horizontal section (below drip pan 48, FIG. 2, top horizontal portion of the ferrule 70), the pipe (74, FIG. 2-4) (fluidly) coupled to a condensation collection basin (84, FIG. 2-4) at 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ho, to include an outlet in the condensation collection basin, as taught by Cantolino, in order to discharge the fluid in a controlled manner from the collection basin.
	In reference to claim 2, Ho and Cantolino teach the system as explained in the rejection of claim 1, and Ho additionally teaches wherein at least one section of the pipe (76, FIG. 2) is substantially parallel with the condensate drainage pipe (70, FIG. 2), and both the pipe (74, FIG. 2) and the condensate drainage pipe (70, FIG. 2) are substantially vertical with a ground surface (interpreted as the bottom of the refrigerator 12, FIG. 1-2).
In reference to claim 3, Ho and Cantolino teach the system as explained in the rejection of claim 1, and Cantolino additionally teaches wherein the outlet (12, FIG. 1) comprises one of a pipe (col 6, line 40).
In reference to claim 4, Ho and Cantolino teach the system as explained in the rejection of claim 1, and Ho additionally teaches wherein a bottom surface (bottom surface of container 84, FIG. 2) of the condensation collection basin (84, FIG. 2) is at a desired height (above 84, FIG. 2) relative to the second end of the pipe (82, FIG. 2).

In reference to claims 6-10, they claims the same feature as claims 1-5, respectively; thus claims 6-10 are rejected in the same manner, as described in detail above.
Claim 11-12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,961,708 to Kaiser et al. (Kaiser) in view of Cantolino.
In reference to claim 11, Kaiser teaches a system for collecting condensate (FIG. 1) comprising a pipe (1+2+3+4, FIG. X below, as annotated by the Examiner) configured to receive a condensate drainage pipe (pipe connecting the drain pan 15 to the system inlet 19, FIG. 1) and be coupled thereto, the pipe comprising a first section (from 19 to 23, FIG. 1) coupled to the condensate drainage pipe at a first end (at 19, FIG. 1) of the first section; a second section (from 23 to the elbow directly underneath 23, FIG. 1) coupled to a second end (23, FIG. 1) of the first section at a first end of the second section (at 23, FIG. 1), the second section extending substantially perpendicularly to a length of the first section (FIG. 1); a third section (from the elbow directly underneath 23 to the elbow downstream from 1, within ICM 1, marked as 57, FIG. 1-2) coupled to a second end of the second section (at elbow directly underneath 23, FIG. 1) at a first end of the third section, the third section extending substantially perpendicularly to a length of the second section (FIG. 1); a fourth section (from elbow downstream of 1 to drainage portion 25, FIG. 1) coupled to a second end of the third section (from elbow downstream of 1, FIG. 1) at a first end of the fourth section, the fourth section extending substantially perpendicularly to a length of the third section (FIG. 1); and a discharge section (25, FIG. 1) coupled at a second end of the fourth section (directly below 37, FIG. 1), wherein the pipe is 

    PNG
    media_image1.png
    523
    801
    media_image1.png
    Greyscale

FIG. X, as annotated by the Examiner: first, second, third and fourth sections of the pipe
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kaiser, to have the pipe configured to transfer condensate into the condensation collection basin, as taught by Cantolino, in order to collect and treat the condensate outside of the evaporator system.

In reference to claim 15, Kaiser and Cantolino teach the system as explained in the rejection of claim 11, but Kaiser does not teach wherein the discharge section is configured to be coupled to a condensation collection basin.  Cantolino teaches an air conditioner discharge water saver system (FIG. 1) comprising a discharge section (16, FIG. 1) configured to be coupled to a condensation collection basin (4, FIG. 1) in order to collect and treat the condensate outside of the evaporator system.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kaiser and Cantolino, to include discharge section configured to be coupled to a condensation collection basin, as taught by Cantolino, in order to collect and treat the condensate outside of the evaporator system.
In reference to claim 17, Kaiser and Cantolino teach the system as explained in the rejection of claim 15, and Cantolino additionally teaches wherein the outlet (12, FIG. 1) comprises one of a pipe (col 6, line 40).
In reference to claim 18, Kaiser and Cantolino teach the system as explained in the rejection of claim 11, and Kaiser additionally teaches wherein the pipe comprises a trap (37, FIG. 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser in view of Cantolino, as applied to claim 11 above, and further in view of Ho.
In reference to claim 13, Kaiser and Cantolino teach the system as explained in the rejection of claim 11, but they do not teach wherein at least one section of the pipe is substantially parallel with the condensate drainage pipe, and both the pipe and the condensate drainage pipe are substantially vertical with a ground surface.  Ho teaches a defrost water drain system for a refrigerator (FIG. 1-4) wherein at least one section of the pipe (76, FIG. 2) is substantially parallel with the condensate drainage pipe (70, FIG. 2), and both the pipe (74, FIG. 2) and the condensate drainage pipe (70, FIG. 2) are substantially vertical with a ground surface (interpreted as the bottom of the refrigerator 12, FIG. 1-2) in order to further discharge the condensate from the drain pan to the outside of the system using only a static pressure of condensate in the pipe (no motor, no pump, just gravity; FIG. 1-4; col 2, line 65- col 3, line 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kaiser and Cantolino, to have at least one section of the pipe substantially parallel with the condensate drainage pipe, and both the pipe and the condensate drainage pipe are substantially vertical with a ground surface, as taught by Ho, in order to further discharge the condensate from the drain pan to the outside of the system using only a static pressure of condensate in the pipe.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser in view of Cantolino, as applied to claim 15 above, and further in view of U.S. Patent 7,467,523 to Vetrovec et al. (Vetrovec).
In reference to claim 16, Kaiser and Cantolino teach the system as explained in the rejection of claim 15, but they do not teach wherein the condensation collection basin comprises 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kaiser and Cantolino, to have the condensation collection basin comprise a watering can, as taught by Vetrovec, in order to provide a source of water for watering the plants.
Response to Arguments
Applicant’s arguments, see pages 16-20 filed 5/24/2021 with respect to the rejection(s) of claim 11 under 103 over Kaiser in view of Ho have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 103 over Kaiser in view of Cantolino, as explained in detail above.
Applicant’s argument, see page 20 filed 5/24/2021 with respect to the rejection(s) of claim 16 under 103 over Kaiser, Ho, Cantolino in view of Bergin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 103 over Kaiser and Cantolino in view of Vetrovec, as explained in detail above.
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.
In reference to the applicant’s discussion regarding the exemplary rationales, pages 9-10, it is unclear why the applicant is trying to guess said rationales and their role in the obviousness rejection, especially since the motivational statement for combining the outlet of the basin of 
In response to applicant's argument, page 13, second paragraph, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that all portions of the pipe are physically connected, instead of just fluidly connected) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In reference to the applicant’s argument regarding the condensate drainage pipe 70 in Ho, page 13, second paragraph, through page 14, first paragraph, stating that Ho does not teach a substantially horizontal section, the Examiner vehemently disagrees since the top portion of the ferrule 70 is clearly horizontal (as opposed to the vertical section comprising the opening 50, FIG. 2).  Essentially, while the flow of the fluid through said ferrule is vertical, the ferrule itself has a larger longitudinal dimension than height and therefor is considered to be “horizontal”, as claimed.
In reference to the applicant’s argument regarding the combination of Ho and Cantolino, page 14, second paragraph, through page 15, first paragraph, stating that Ho (a primary reference) teaches away from Cantolino, the Examiner cites Medichem v. Rolabo (2006), which states that obviousness must be determined in light of all the facts, and there is no rule that a single reference that teaches away will mandate a finding of nonobviousness. Likewise, a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.  See id. at 1349 n. 8 (“The fact that the motivating 
In response to applicant's argument that Cantolino cannot physically be combined with Ho due to different dimensions, page 15, second paragraph, through page 16, first paragraph, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  One of ordinary skill in the art would find it obvious to both dimension the collection basin of Cantolino so it can fit within the system of Ho and the pressure head is already sufficient due to gravity.
In reference to the applicant’s arguments regarding the rejection of claim 8, page 16, fourth paragraph, in light of the response in the previous paragraphs, said argument is not persuasive.  


    PNG
    media_image2.png
    390
    543
    media_image2.png
    Greyscale

FIG. Y, as annotated by the Examiner: drain pan, condensate drainage pipe and first section
In reference to the applicant’s argument regarding the elbows in Kaiser, page 20, fifth paragraph, the rejection has been rewritten to clearly differentiate sections which are indeed connected by elbows (drainage portion 23 in FIG. 1 has been interpreted as an elbow).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
8/26/2021